Title: Report on the Petition of Hugh Ferguson, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an Order of the House of Representatives of the 3d. of February 1792, the petition of Hugh Ferguson, thereupon respectfully Reports as follows—
It appears from the documents of the Treasury, that the petitioners Accounts have been regularly and finally settled by the Commissioner for settling the Accounts of the Commissary Department; that upon the Settlement, there was a balance found due to him of Two thousand two hundred and fifty nine Dollars and eighty two Cents; and that he received a Certificate for this balance, bearing Interest from the first of January 1778. This will be more particularly seen by a certified Copy of the Settlement herewith transmitted.
No circumstances appear in the Case of a nature sufficiently special to outweigh the cogent Considerations which oppose the revision of past Settlements. The point upon which it could turn, would, it is conceived, be essentially a question of Depreciation.
All of which is respectfully submitted

Alexander HamiltonSecy. of the Treasury
Treasury Department, February 27th 1794.

